Citation Nr: 0632368	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for 
psychiatric disability and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, D.R., and T.L. 


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 23, 1942, to 
October 13, 1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in July 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  In an unappealed October 1947 rating decision, the RO 
severed service connection for a psychiatric disability.

2.  The evidence associated with the claims file subsequent 
to the October 1947 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for 
psychiatric disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that his claim of entitlement to service 
connection for psychiatric disability should be reopened and 
granted.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for psychiatric disability.  Therefore, no 
further development is required under the VCAA with respect 
to the claim to reopen.  

Although the record reflects that the originating agency has 
not provided VCAA notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
those matters are not currently before the Board and the 
originating agency will have the opportunity to provide the 
required notice before deciding those matters.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The veteran originally filed a claim for service connection 
for a psychiatric disability in November 1943.  In June 1944, 
the RO issued a rating decision, granting the veteran service 
connection for a psychiatric disability, defined as 
neurocirculatory asthenia.  In October 1947, the RO issued a 
rating decision, severing the veteran's service connection 
for this disability based on a finding that it existed prior 
to service and was not aggravated by service.  The veteran 
did not file an appeal and the decision became final.  The 
veteran's claim to reopen was received in April 2003.  

At the time of the October 1947 rating decision, the evidence 
of record included service medical records showing that the 
veteran was diagnosed with neurocirculatory asthenia and a 
certificate of disability for discharge showing that a Board 
of Medical Officers determined that the neurocirculatory 
asthenia existed prior to service and was not aggravated by 
service.  Also of record were reports of VA examinations 
conducted in October 1944 and October 1945, which also show 
that the veteran was found to have neurocirculatory asthenia.

Evidence received after the October 1947 decision includes 
evidence supportive of the veteran's contention that his 
psychiatric disability was incurred in service.  This 
evidence includes letters from friends and family members of 
the veteran who contend that the veteran did not have a 
psychiatric disability prior to service.  In addition, 
testimony from the veteran, his son and his daughter at the 
video conference hearing held in July 2006 is supportive of 
the claim.  Moreover, an August 2004 statement from the 
veteran's private physician indicates that the veteran has a 
chronic anxiety disorder which began with panic attacks 
during service.  

This evidence is not cumulative or redundant of the evidence 
previously of record; it is also related to an unestablished 
fact necessary to substantiate the claim, i.e., that the 
veteran's psychiatric disability did not exist prior to his 
enlistment into active military service.  Moreover, this 
evidence is sufficiently supportive of the claim to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for 
psychiatric disability is reopened.


ORDER

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for 
psychiatric disability is granted.


REMAND

Although the Board has determined that reopening of the 
veteran's claim is in order, the Board has not found the 
medical evidence currently of record sufficient to decide the 
reopened claim and is of the opinion that the veteran should 
be afforded a VA examination by a psychiatrist to determine 
the etiology of all currently present acquired psychiatric 
disorders.

In addition, while this case is in remand status, the veteran 
should be provided all required notice.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and notice that he should submit 
any pertinent evidence in his possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should make 
arrangements for the veteran to be afforded 
an examination by a psychiatrist to 
determine the nature and etiology of any 
currently present acquired psychiatric 
disorders.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based upon the examination results and the 
review of the claims folders, the examiner 
should answer the following questions with 
respect to each currently present acquired 
psychiatric disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claim  
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO or the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


        (CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


